UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 6, 2007 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 151 N. Market St., Wooster, Ohio 44691 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (330) 264-5767 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On August 6, 2007, Wayne Savings Bancshares, Inc. (the “Company”) issued a press release announcing its earnings for the quarter ended June 30, 2007.A copy of the press release dated August 6, 2007 is attached as Exhibit 99 to this report.The press release is being furnished to the SEC and shall not be deemed to be “filed” for any purpose. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d)Exhibits Exhibit No. Description 99 Press release, dated August 6, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. DATE:August 6, 2007 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President Chief Financial Officer Secretary and Treasurer 3
